DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of claims (1, 2, 6, 8-10, 12-13, 21, 23-27) in the reply filed on 09/29/2022 is acknowledged.
Claims 5, 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species (2), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first lift drive device, second lift drive device, swing lever, cylinder body of the linear cylinder, flow meter, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
First life drive device (first drive unit and drive bracket, para. [0036]) in claim 1, 9, 12.
First drive unit (linear cylinder, height-adjustment device, para. [0041]) in claim 1, 6, 8-10, 12, 23-26.
Second lift drive device (at least three drive units, para. [0047]) in claim 1, 9, 12.
Second drive unit (cylinder, mounting barrel, second bellow, para. [0049]) in claim 1, 6, 8-10, 12, 23-26.
Crank mechanism (crank connection lever mechanism, para. [0043]) in claim 6, 23).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "wherein at least three focus ring thimbles" in the claim. It is unclear if these claimed focus ring thimbles in claim 2 are different from the focus ring thimble claimed previously in claim 1.  Examiner interprets as the same: “wherein the focus ring thimble device includes: at least three focus ring thimbles.” Claim also recites “the at least three focus ring thimbles are disposed corresponding to the first bellows” in the claim. It is unclear if each focus ring thimble is in a corresponding bellows (one bellows per one thimble) or are all together in one bellows. Examiner interprets as one bellow per one thimble. Appropriate clarification is requested.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "wherein at least three wafer thimbles" in the claim. It is unclear if these claimed wafer thimbles in claim 10 are different from the wafer thimble claimed previously in claim 9.  Examiner interprets as the same: “wherein the wafer thimble device includes: at least three wafer thimbles.” Claim also recites “the at least three wafer thimbles are disposed corresponding to the second bellows” in the claim. It is unclear if each wafer thimble is in a corresponding bellows (one bellows per one thimble) or are all together in one bellows. Examiner interprets as one bellow per one thimble. Appropriate clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 12, 13, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120247671 to Sugawara in view of US 5838528 to Os.
Claim 1, 12: Sugawara discloses (claim 12) A vacuum reaction chamber, comprising a lift thimble system (28/27/27b/28b, Fig. 4) disposed at a base of an electrostatic chuck (51 [electrostatic chuck]) inside the vacuum reaction chamber (41 [processing chamber]), wherein the lift thimble system includes: (claims 1, 12) a lift thimble system, comprising: a focus ring (52 [focus ring], Fig. 4); an electrostatic chuck (51 [electrostatic chuck]); a wafer thimble device (27/27b), and a focus ring thimble device (28/28b), wherein: the focus ring (52) is disposed at the electrostatic chuck (51) for placing a wafer (W [wafer]); the focus ring thimble device (28/28b, Fig. 2) and the wafer thimble device (27/27b) are located below the electrostatic chuck (see Fig. 2); the focus ring thimble device (28/28b) includes a focus ring thimble (28 [support pins]) and a first lift drive device (28b [driving mechanism]) configured to drive the focus ring thimble (28) to ascend or descend (para. [0060]), thereby driving the focus ring (52) to ascend or descend (para. [0060]); the wafer thimble device (27/27b) includes a wafer thimble (27 [support pins], Fig. 2) and a second lift drive device (27b [driving mechanism]) configured to drive the wafer thimble (27) to ascend or descend, thereby driving the wafer (W)  placed on the focus ring to ascend or descend (para. [0060]); the first lift drive device (28/28b) includes a drive bracket (see non-referenced bracket between 28b and 25 [holding unit]), a first drive unit (28b), a bottom end of the focus ring thimble (28) is connected to the drive bracket (bracket between 28 and 28b). 
However Sugawara does not disclose a first bellows; the focus ring thimble is disposed inside the first bellows, and two ends of the first bellows are connected to a base disposed under the electrostatic chuck and the drive bracket, respectively; and one end of the first drive unit is fixed to the base, and another end of the first drive unit acts as a movable end to drive the drive bracket and the focus ring thimble to ascend and descend.
However Sugawara discloses (in a similar embodiment) that a first bellows (47 [bellows], Fig. 8); the focus ring thimble (45 [support pins]) is disposed inside the first bellows (47), and two ends of the first bellows (47) are connected to a base (bottom of 41 which is also connected to 44 [body part]) disposed under the electrostatic chuck (51) and the drive bracket (bracket between 51 and 28b), respectively; for the purpose of keeping airtightness in the processing chamber (para. [0067]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bellows and configuration taught by Sugawara with motivation to keep airtightness in the processing chamber.
Regarding first drive unit, Os discloses one end of a first drive unit (top of 94 [actuator], Fig. 8) is fixed to a base (32 of 20 [electrode assembly]), and another end of the first drive unit (bottom of 94) acts as a movable end to drive the drive bracket (92 [yoke]) and the focus ring thimble (88/96) to ascend and descend for the purpose of synchronizing to ensure the wafer is retained in a substantially horizontal orientation as it is moved by the lifting pins (col. 7, lines 20-30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the drive unit configuration as taught by Os with motivation to synchronize to ensure the wafer is retained in a substantially horizontal orientation as it is moved by the lifting pins.
Claims 2, 21: The apparatus of Sugawara in view of Os discloses wherein the focus ring thimble device (28/28b, Fig. 4, Sugawara) includes: at least three focus ring thimbles (28, para. [0060]) are arranged in the base (bottom of 41 connected to 44) and vertically below the focus ring (52) and at intervals along a circumferential direction of the drive bracket (Fig. 4, para. [0060]); and the at least three focus ring thimbles are disposed corresponding to the first bellows (Fig. 8, para. [0067]).
Claims 3-4: (Cancelled).
Claim 5: (Withdrawn).
Claim 11: (Cancelled).
Claims 13: The apparatus of Sugawara in view of Os discloses Semiconductor processing equipment, comprising a mechanical manipulator (16 [transportation mechanism], Fig. 1, Sugawara) and the vacuum reaction chamber (41) according to claim 12. 
Claims 14-20: (Cancelled).
Claim 22: (Withdrawn).
Claim(s) 6, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara in view of Os as applied to claims 1, 2, 12, 13, 21 above, and further in view of US 3915398 to Corl.
Claims 6, 23: The apparatus of Sugawara in view of Os discloses wherein the first drive unit (94, Fig. 8, Os) includes: a linear cylinder (94 [pneumatic cylinder]), a movable end of the linear cylinder fixedly connected to the drive bracket (32 of 20, col. 7, lines 25-33);  
However the apparatus of Sugawara in view of Os does not disclose a crank mechanism, being swingable and fixedly connected to the base, a swing lever of the crank mechanism being connected to the cylinder body of the linear cylinder; and a swing cylinder, connected to the swing lever of the crank mechanism and configured to drive the swing lever to swing eccentrically to drive the cylinder body of the linear cylinder to ascend and descend.
Corl discloses a crank mechanism (54), fixedly connected to a base (15/14 [brace/frame], Fig. 1-3), a swing lever (54 [crank arm]) of the crank mechanism being connected to the cylinder body of the linear cylinder (58 [actuator]); and a swing cylinder (50 [swing cylinder]), connected to the swing lever (54) of the crank mechanism (54) and configured to drive the swing lever (54) to swing eccentrically to drive the cylinder body of the linear cylinder (58) to ascend and descend (see col. 5, lines 14-30 where 58/30 is moved between a raised position and a lowered position) for the purpose of moving between a raised position and a lowered position (see col. 5, lines 14-30). It is noted that while prior art reference Corl does not necessarily overlap the field of technology of the claims, it is solving the same problem of achieving ascension and descension, and it is further noted that the lift system apparatus would necessarily have multiple uses in various fields of technology. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the crank mechanism. Swing lever, swing cylinder, and configuration as taught by Corl with motivation to move between a raised position and a lowered position.
Claim 7: (Cancelled).
Claim(s) 8, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara in view of Os, Corl as applied to claims 6, 23 above, and further in view of US 3625442 to DiMeglio. 
Claims 8, 24: The apparatus of Sugawara in view of Os, Corl does not disclose wherein the first drive unit further includes: a throttle valve; and a flow meter, wherein the throttle valve and the flow meter are configured to control a swing angle of the swing cylinder.
However DiMeglio teaches a throttle valve (1SV [valve], Fig. 13); and a flow meter (232 [air piloted valve]), wherein the throttle valve (1SV) and the flow meter (232) are configured to control a swing angle of the swing cylinder (78 [swing cylinder]) for the purpose of causing the arm to swing and communicating with the other cylinder (col. 8, lines 1-30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the throttle valve and flow meter as taught by DiMeglio with motivation to cause the arm to swing and to communicate with the other cylinder.
Claim(s) 9, 10, 25, 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120247671 to Sugawara in view of US 5838528 to Os.
Claim 9, 10, 25: Sugawara discloses a lift thimble system, comprising a focus ring (52 [focus ring], Fig. 4); an electrostatic chuck (51 [electrostatic chuck]); a wafer thimble device (27/27b), and a focus ring thimble device (28/28b), wherein: the focus ring (52) is disposed at the electrostatic chuck (51) for placing a wafer (W [wafer]); the focus ring thimble device (28/28b, Fig. 2) and the wafer thimble device (27/27b) are located below the electrostatic chuck (see Fig. 2); the focus ring thimble device (28/28b) includes a focus ring thimble (28 [support pins]) and a first lift drive device (28b [driving mechanism]) configured to drive the focus ring thimble (28) to ascend or descend (para. [0060]), thereby driving the focus ring (52) to ascend or descend (para. [0060]); the wafer thimble device (27/27b) includes a wafer thimble (27 [support pins], Fig. 2) and a second lift drive device (27b [driving mechanism]) configured to drive the wafer thimble (27) to ascend or descend, thereby driving the wafer (W) placed on the focus ring to ascend or descend (para. [0060]); (claim 25) A vacuum reaction chamber, comprising the lift thimble system according to claim 9, disposed at the base of the electrostatic chuck inside the vacuum reaction chamber (see above).
However Sugawara does not disclose the second lift drive device includes a second drive unit  including a cylinder, a barrel, and a second bellows; two ends of the barrel are fixedly connected to a base disposed under the electrostatic chuck and a cylinder body of the cylinder, respectively; a movable end of the cylinder is fixedly connected to a bottom of the wafer thimble; the second bellows is disposed inside the barrel and the wafer thimble is disposed inside the second bellows; and the movable end of the cylinder drives the wafer thimble to ascend and descend. 
Os discloses a second lift drive device (Fig. 8) includes a second drive unit  (top of 94 [actuator]) including a cylinder (94), a barrel (top cylindrical portion within 32 above 104 and bottom cylindrical portion on top of 92), and a second bellows (104 [bellows]); two ends of the barrel (cylindrical portions) are fixedly connected to a base (32) disposed under the electrostatic chuck (20) and a cylinder body of the cylinder (94, interpreted as connected via 92), respectively; a movable end of the cylinder (94) is fixedly connected to a bottom of the wafer thimble (interpreted as connected through 92); the second bellows (104) is disposed inside the barrel (top and bottom cylindrical portions) and the wafer thimble (88/100) is disposed inside the second bellows (104); and the movable end of the cylinder (94) drives the wafer thimble (88/100) to ascend and descend (col. 7, lines 35-55), for the purpose of synchronizing to ensure the wafer is retained in a substantially horizontal orientation as it is moved by the lifting pins (col. 7, lines 20-30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the drive unit configuration as taught by Os with motivation to synchronize to ensure the wafer is retained in a substantially horizontal orientation as it is moved by the lifting pins.
Claims 10, 26: The apparatus of Sugawara in view of Os discloses wherein the wafer thimble device (27/27b, Fig. 4, Sugawara) includes: at least three wafer thimbles (27, para. [0060]) are arranged at intervals along a circumferential direction of the electrostatic chuck (Fig. 4, para. [0060]); and the at least three wafer thimbles are disposed corresponding to the second drive unit (Fig. 8).
Claims 27: The apparatus of Sugawara in view of Os discloses Semiconductor processing equipment, comprising a mechanical manipulator (16 [transportation mechanism], Fig. 1, Sugawara) and the vacuum reaction chamber (41) according to claim 25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718